DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 10/11/2022 has been entered. 
Claims 1-3, 5-13, 15-20 remain pending.
Claims 21-28 are new and now also pending. 
Claims 1-3, 5-13 and 15-28 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 9, lines 7-10 recite “after the planar structure is cut into two pieces, overlapping the two pieces to each other and sealing overlapping edges of the two pieces so as to form the bag body having the opening”, however, Claim 1, lines 16-17 recite “folding the planar structure belt, and then sealing the planar structure belt”, and there does not appear to be sufficient support for both folding the planar structure and cutting the structure into two pieces prior to overlapping and sealing in the original disclosure. Paras. 0036-0037 of the specification appear to introduce the cutting and folding of the structure as different embodiments of forming the bag body but not within the same method. Therefore, this combination of limitations is viewed as constituting new matter.
	Regarding Claim 16, Claim 16 presents the same limitations as outlined with respect to Claim 9 and therefore also comprises limitations which constitute new matter as outlined above in Claim 9.
	Claims 10-11 and 17-20 depend from Claims 9 or 16 and therefore also comprise the unsupported limitations and therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 10-11 recite “selecting the at least one of the at least two rolls of base paper rolls and the at least one roll of die-cutting paper roll that has been obtained in the step S2”. This limitation renders the claim indefinite as it is unclear as to what rolls are being referred to. It is unclear if “the at least one of the at least two rolls of base paper rolls” is referring to the same at least one roll that is die cut to form the “at least one roll of die-cutting paper roll” or if it is referring to the at least one roll that is not selected in step S2. In conclusion, it is unclear what rolls and how many rolls the Applicant is referring to in this limitation. 
	Further regarding Claim 1, line 15 refers to “an unreeled base paper reel belt”. This limitation renders the claim indefinite as it is unclear as to what if any relationship the belt has relative to the previously defined rolls. 
	Even further regarding Claim 1, lines 33-37 recite “a distance between every two adjacent die-cutting lines is different so that the space between the two adjacent die-cutting lines of the planar structure surrounding an inner side of a fragile product is less than the space between the two adjacent die-cutting lines of the planar structure surrounding an outer side of the fragile product when the fragile product is surrounded by the planar structure”. This limitation renders the claim further indefinite for multiple reasons.  First, “the space” that is recited in two different instances lacks antecedent basis within the claim and in each instance appears to be referring to different spaces but the manner in which this is claimed does not make this readily apparent. Even further, in general, it is unclear as to what further limitation to the claim this recitation is attempting to encompass. The recitation appears to refer to a “fragile product” which is unclear itself as to what can be viewed as a “fragile” product. And further the recitation refers to an inner side and an outer side of the product which is unclear as to what is the inner and outer sides and therefore this makes it further difficult to ascertain an understanding of the intended arrangement of the die cutting lines as Applicant refers to sides of a product which is not readily clear. It would appear that the applicant is referring to spacing of lines on opposite sides of the folded planar structure however, this is not readily clear and merely an assumption.
	Regarding Claim 7, lines 8-11 recite “the at least one of the at least two rolls of base paper rolls is again unreeled and die-cut again, until all the at least one of the at least two rolls of base paper rolls is unreeled and die-cut”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is attempting to claim by the at least one roll being “again unreeled and die-cut again” followed by the phrase “until all the at least one of the at least two rolls of base paper rolls is unreeled and die-cut”. Specifically it is unclear as to whether or not the Applicant is attempting to claim that multiple rolls are being unreeled and die-cut given the context of the claim.
	Regarding Claim 8, the claim recites “the plurality rows of die-cutting lines is parallel to each other after all the base paper rolls are die-cut”. This limitation renders the claim indefinite as it is unclear as to whether the Applicant is attempting to claim that all of the base paper rolls are die-cut or merely just the selected base paper rolls of step S2.
	Regarding Claim 9, lines 7-10 recite “after the planar structure is cut into two pieces, overlapping the two pieces to each other and sealing overlapping edges of the two pieces so as to form the bag body having the opening”, however, Claim 1, lines 16-17 recite “folding the planar structure belt, and then sealing the planar structure belt”. As outlined in the 112(a) rejection above, these limitations in combination constitute new matter but these limitations also render the claim indefinite as it is unclear if Applicant is intending to claim both the folding and the cutting or just one or the other as alternative limitations. 
	Regarding Claim 12, the claim is rendered indefinite for the same reasons as claim 1 outlined above as Claim 12 comprises the same limitations of Claim 1 with the exception of forming a plurality of liner belts instead of a single liner belt. 
	Further regarding Claim 12, lines 13-15 recite “stretching the at least one roll of die-cutting paper roll to form a plurality of liner belts”. This limitation renders the claim indefinite as the limitation appears to encompass an alternative of stretching one roll to form multiple belts however it is unclear as to how stretching one roll can lead to a formation of multiple belts. Therefore, it is unclear whether or not this alternative is attempting to be encompassed.
	Regarding Claim 16, the claim presents the same limitations as outlined with respect to Claim 9 and therefore is rendered indefinite for the same reasons.
	Regarding Claims 18 and 19, the claims present the same limitations as outlined with respect to Claims 7 and 8, respectively, and therefore are rendered indefinite for the same reasons.
	Regarding Claims 21-24, the claims refer to “multi-layers of liners” but it is unclear as to whether or not the “liner belt” formed in Claim 1 is included in the recited “liners” of Claims 21-24. Further Claims 22-24 refer to cutting lines in the “liners” however, the “liners” are not claimed as being produced from the “die-cutting paper roll” therefore, it is unclear as to whether or not the liners are formed from such.
	Further regarding Claim 22, lines 4-5 recite “so that the die-incisions on one layer of liners are not one-to-one correspondence with the die-incisions on an adjacent layer of liners”. This limitation renders the claim indefinite as it is unclear as to what relationship “one-to-one correspondence” is intending to encompass. Claim 23 also recites the same correspondence and is viewed as indefinite for the same reasoning. 
	Regarding Claim 24, the claim recites “the die-cutting knife line and parts without being die-cut are intervally and alternately arranged thereon and similar intermittent lines are formed on the die-cutting paper so that the die-cutting knife line is a discontinuous part of the intermittent lines”. This limitation renders the claim indefinite for multiple reasons. First, it is unclear as to what the “parts without being die cut” are referring to. Second, it is unclear as to what “similar intermittent lines” is referring to. 
	Further regarding Claim 24, the claim recites “the three-dimensional network structure” which lacks antecedent basis within the claim and therefore renders the claim indefinite.
	Claims 25-28 recite essentially the same limitations as Claims 21-24 and therefore are rendered indefinite for the same reasons as outlined above.
	Lastly, in general, the manner in which the claims are outlined render the claim confusing and indefinite. Specifically, the manner in which the rolls are recited (i.e. “the at least one of the at least two rolls of base paper rolls”) make it difficult to ascertain an intended scope of the manufacturing method and should be reviewed and written in a clearer/more concise manner. 
	Claims 2, 3, 5, 6, 10, 11, 13, 15, 17 and 20 are also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above. 
	While the Examiner might speculate as to what is meant by the claim language, the uncertainty provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art.  Rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494.
	
Response to Arguments
Applicant’s arguments filed 10/11/2022 with respect to the claims have been considered and the previous prior art rejections appear to be overcome in view of the Applicant’s amendment. However, further analysis in view of the prior art cannot be readily carried out in view of the 112 rejections outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/15/2022